 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:21-CR-37-TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   ISMAEL HUAZO-JARDINEZ,                             DATE: May 20, 2021
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17          This case was set for a status conference on May 20, 2021. By this stipulation, the parties

18 request that the Court continue the status conference to July 29, 2021, and to exclude time under Local

19 Code T4 as well under the Court’s General Orders, for the reasons set forth below.

20          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

21 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

22 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

23 address public health concerns related to COVID-19.

24          Although the General Orders address the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

27 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

28 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 2 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 3 or in writing”).

 4          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 5 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 6 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 7 the ends of justice served by taking such action outweigh the best interest of the public and the

 8 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 9 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

10 ends of justice served by the granting of such continuance outweigh the best interests of the public and

11 the defendant in a speedy trial.” Id.

12          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

13 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

14 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

15 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

16 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

17 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

18 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

19 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

20 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

21          The government requests that, in light of the societal context created by the foregoing, this Court

22 should consider the following case-specific facts in finding excludable delay appropriate in this

23 particular case under the ends-of-justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this

24 Court should designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172,

25 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).

26

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through his counsel of record, hereby stipulate as follows:

 4          1.     By this stipulation, the defendant now moves to continue the status conference to July 29,

 5 2021, at 9:30 a.m., and to exclude time between May 20, 2021, and July 29, 2021, under Local Code T4,

 6 in addition to the exclusion of time appropriate in light of public health concerns cited by the Court’s

 7 General Orders.

 8          2.     The parties agree and stipulate, and request that the Court find the following:

 9                 a)      The government has produced discovery in this matter, including the forensic

10          download of the defendant’s mobile phone, which contains a significant amount of data, as well

11          as related FBI reports.

12                 b)      Defense counsel will need additional time to consider the current charges in light

13          of the discovery that has been produced. Defense counsel will also need time to investigate and

14          conduct research related to the current charges, and to discuss potential resolutions with his

15          client, to prepare pretrial motions, and to otherwise prepare for trial.

16                 c)      Counsel for the defendant believes that failure to grant the above-requested

17          continuance would deny him the reasonable time necessary for effective preparation, taking into

18          account the exercise of due diligence.

19                 d)      The government does not object to the continuance.

20                 e)      Based on the above-stated findings, the ends of justice served by continuing the

21          case as requested outweigh the interest of the public and the defendant in a trial within the

22          original date prescribed by the Speedy Trial Act.

23                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24          et seq., within which trial must commence, the time period between May 20, 2021, and July 29,

25          2021, inclusive, is deemed excludable pursuant to the Court’s General Orders, and pursuant to 18

26          U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

27          the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

28          by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
 1          3.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: May 18, 2021                            PHILLIP A. TALBERT
                                                    Acting United States Attorney
 6
                                                    /s/ JAMES R. CONOLLY
 7                                                  JAMES R. CONOLLY
                                                    Assistant United States Attorney
 8

 9
     Dated: May 18, 2021                            /s/ JESSE SANTANA
10
                                                    JESSE SANTANA
11                                                  Counsel for Defendant
                                                    ISMAEL HUAZO-JARDINEZ
12

13

14
                                           FINDINGS AND ORDER
15
            IT IS SO FOUND AND ORDERED this 18th day of May, 2021.
16

17

18

19                                                                  Troy L. Nunley
                                                                    United States District Judge
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
      PERIODS UNDER SPEEDY TRIAL ACT
